DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 and 13-15 are amended due to Applicant's amendment dated 07/11/2022.  Claims 1-20 are pending.
Response to Amendment
The rejection of claims 1, 2, 4, 6-16, and 20 under 35 U.S.C. 103 as being unpatentable over Thompson et al. US 2004/0197600 A1 (“Thompson”) in view of Thompson et al. US 2003/0017361 A1 (“Thompson ‘361”) is overcome due to the Applicant’s amendment dated 07/11/2022. The rejection is withdrawn. 
The rejection of claim 18 under 35 U.S.C. 103 as being unpatentable over Thompson in view of Thompson ‘361, as evidenced by CBP, ChemSpider, Royal Society of Chemistry (“Chemspider”) is overcome due to the Applicant’s amendment dated 07/11/2022. The rejection is withdrawn. 
The rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Thompson in view of Thompson ‘361 and Babudri, Francesco, et al. “Fluorinated organic materials for electronic and optoelectronic applications: the role of the fluorine atom.” Chemical Communications 10 (2007): 1003-1022 (“Babudri”) is overcome due to the Applicant’s amendment dated 07/11/2022. 
The rejection of claims 17-19 under 35 U.S.C. 103 as being unpatentable over Thompson in view of Thompson ‘361 and Ma et al. US 8,367,850 B2 (“Ma”) is overcome due to the Applicant’s amendment dated 07/11/2022. The rejection is withdrawn. 
The rejection of claims 1-3, 6-11, 13, 15, and 20 under 35 U.S.C. 103 as being unpatentable over Thompson in view of Hiroshi et al. JP 2006060198 A—English translation obtained from Global Dossier, hereinafter (“Hiroshi”) is overcome due to the Applicant’s amendment dated 07/11/2022. The rejection is withdrawn. 
The rejection of claims 17-19 under 35 U.S.C. 103 as being unpatentable over Thompson in view of Hiroshi and Ma is overcome due to the Applicant’s amendment dated 07/11/2022. The rejection is withdrawn. 
The rejection of claims 1, 2, 4-5, 7-8, 10-11, 13, 15, and 20 under 35 U.S.C. 103 as being unpatentable over Thompson in view of Lyu et al. US 2005/0142381 A1 (“Lyu”) is overcome due to the Applicant’s amendment dated 07/11/2022. The rejection is withdrawn. 
The rejection of claims 17-19 under 35 U.S.C. 103 as being unpatentable over Thompson in view of Lyu and Ma is overcome due to the Applicant’s amendment dated 07/11/2022. The rejection is withdrawn. 
However, as outlined below, new grounds of rejection have been made.

Response to Arguments
Applicant’s arguments on pages 35-43 of the reply dated 07/11/2022 with respect to the rejection of claims 1-20 as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument –Applicant argues that the cited references do not teach the claims as amended wherein:

    PNG
    media_image1.png
    183
    523
    media_image1.png
    Greyscale

Examiner's response –As discussed in greater detail in the rejection below, the newly cited reference B. Ma1 provides motivation to include alkyl substituents on bridging ligands of a platinum binuclear complex. Accordingly, a compound of Thompson in view of B. Ma reads on the claimed ring E wherein RE is an alkyl group and thus the cited references meet the claims as amended.
Applicant's argument –On pgs. 41-42, Applicant argues with respect to the rejection over Thompson in view of Lyu that the limitation of rings A and C are not satisfied. Specifically, Applicant argues that the claimed rings A and C must be selected from the list of 5- and 6-membered aryl rings below, which are required to coordinated to the Pt metal via a nitrogen-metal bond:

    PNG
    media_image2.png
    184
    161
    media_image2.png
    Greyscale

Applicant argues that the 5-membered rings of Thompson in view of Lyu are coordinated to the Pt metal via a carbon-metal bond rather than the required nitrogen-metal bond and accordingly do not meet the limitation of the claims.
Examiner’s reply –As discussed in the rejection below and in the previous Office Action, the compounds of Thompson in view of Lyu read on the claimed formula (I) wherein rings A and C are each 6-membered heterocyclic rings and are coordinated to the Pt metal via a nitrogen-metal bond. Specifically, the compounds of Thompson in view of Lyu read on the structure below, wherein Y3 is N and Y1 to Y2 are each C (see paragraphs 115-116 and 135-136 of the Office Action dated 04/11/2022).


    PNG
    media_image2.png
    184
    161
    media_image2.png
    Greyscale

While the compounds of Thompson in view of Lyu do comprise 5-membered rings, these 5-membered rings read on the claimed rings B and D (see paragraphs 115-116 of the Office Action dated 04/11/2022) and the claimed rings B, D, E, and F (see paragraphs 135-136 of the Office Action dated 04/11/2022). Claim 1 recites rings B and D may coordinate to the Pt metal via a carbon-metal or nitrogen-metal bond and rings E and F may coordinate to the Pt metal by either two nitrogen-metal bonds or one nitrogen-metal bond and one carbon-L3/L4-metal bond. The compounds of Thompson in view of Lyu satisfy such requirements. Accordingly, the compounds of the cited prior art do meet the limitations of the claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 6-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Thompson et al. US 2004/0197600 A1 (“Thompson”) in view of Thompson et al. US 2003/0017361 A1 (“Thompson ‘361”) and Ma, Biwu, et al. "Platinum Binuclear Complexes as Phosphorescent Dopants for Monochromatic and White Organic Light‐Emitting Diodes." Advanced Functional Materials 16.18 (2006): 2438-2446 (“B. Ma”).
Regarding claims 1, 2, 4, 6, 8-16, Thompson teaches organic light emitting devices (OLEDs) having an anode, a cathode, and an emissive layer disposed between the anode and the cathode wherein the emissive layer includes an emissive material having more than one metal center (abstract and ¶ [0001]). Thompson teaches the emissive compound is readily tunable, has a higher phosphorescent yield, and is a stable compound (¶ [0054]-[0055], [0090], [0092]).
Thompson teaches the emissive compound comprises two metal centers, wherein each metal center is bound to a bidentate photoactive ligand and to two bridging ligands to give a compound of formula III 
    PNG
    media_image3.png
    99
    111
    media_image3.png
    Greyscale
 (¶ [0084]). Thompson teaches an example of formula III is the compound below (Fig. 16, ¶ [0023], [0100]-[0109], [0120], and claim 21). 

    PNG
    media_image4.png
    253
    258
    media_image4.png
    Greyscale

Thompson fails to teach wherein the pyridine group of ligand A’ is a pyrimidine. However, Thompson does teach A’ is a bidentate photoactive ligand and can be selected from a wide variety known in the art and preferred bidentate photoactive ligands include the partial structure 
    PNG
    media_image5.png
    114
    87
    media_image5.png
    Greyscale
, such as those disclosed in US 2003/0017361 (Thompson ‘361), incorporated in its entirety by reference (¶ [0085]). Thompson ‘361 teaches examples of ligands including 
    PNG
    media_image6.png
    124
    88
    media_image6.png
    Greyscale
(ppy) (¶ [0161]). Thompson ‘361 teaches modifying ppy can alter emissive properties in desirable ways, and that an example of such a modified ppy ligand includes
    PNG
    media_image7.png
    92
    23
    media_image7.png
    Greyscale
 (Thompson ‘361, ¶ [0162]-[0163]). The modified ppy ligand can be seen to have the partial structure of 
    PNG
    media_image5.png
    114
    87
    media_image5.png
    Greyscale
.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the ppy ligand of the compound of Thompson with the modified ppy ligand 
    PNG
    media_image7.png
    92
    23
    media_image7.png
    Greyscale
, based on the teaching of Thompson ‘361.  The motivation for doing so would have been to alter the emissive properties in desirable ways, as taught by Thompson ‘361. 
Thompson fails to teach wherein the bridging ligands L comprise substituents. However, Thompson teaches that the materials and structures described may be substituted with other materials and structures without deviating from the spirit of the invention and may specifically be modified with alkyl groups to enhance their ability to undergo solution processing (¶ [0048] and [0098]).
B. Ma teaches binuclear platinum complexes used as phosphorescent dopants in light-emitting organic diodes, as seen from Scheme 1 below (abstract and pg. 2439).

    PNG
    media_image8.png
    2
    405
    media_image8.png
    Greyscale

As seen in Table 2, the devices comprising the dopants with two alkyl substituents on each bridging group (dopants 2 and 3) have better external quantum efficiency than the dopant with no substituents on the bridging group (dopants 1) (pg. 2440). The better performance can be attributed to the substituents on the bridging groups of the dopants, as these substituents shorten the Pt-Pt distances within the complex (pg. 2439, left column, first paragraph  and pg. 2440, left column, first paragraph). B. Ma teaches a smaller Pt-Pt distance raises the HOMO energy for the dopant, which increases charge trapping on the dopant, and thereby improves device quantum efficiency (pg. 2444, right column last paragraph and pg. 2445, left column, first paragraph).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include two alkyl substituents on each bridging ligand L of the compound of Thompson to raise the HOMO energy level of the compound, based on the teachings of Thompson and B. Ma.  The motivation for doing so would have been to enhance the compound’s ability to undergo solution processing, as taught by Thompson, and to provide better external quantum efficiency, as taught by B. Ma.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select methyl as the alkyl substituents because it would have been selecting a specific alkyl group exemplified by B. Ma, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the emissive compound in the emissive layer of the OLED of Thompson and possessing the benefits taught by Thompson and B. Ma.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising alkyl substituents having the benefits taught by Thompson and B. Ma in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Thompson in view of Thompson ‘361 and B. Ma are silent as to where to position the methyl substituents on each bridging ligand L. 
However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to provide the methyl substituents specifically on the 2- and 5-positions of the pyridine rings of the bridging ligands L, because it would have been choosing from two of four possible locations on each bridging ligand L, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the emissive compound in the emissive layer of the OLED of Thompson in view of Thompson ‘361 and B. Ma and possessing the benefits taught by Thompson, Thompson ‘361, and B. Ma.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising methyl substituents having the benefits taught by Thompson and B. Ma in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The modified compound of Thompson in view of Thompson ‘361 and B. Ma has the following structure: 

    PNG
    media_image9.png
    260
    355
    media_image9.png
    Greyscale

The above compound reads on the claimed formula (I) wherein:
Ring A, ring C, ring E, and ring F are each independently a 6-membered heterocyclic ring;
Ring B and ring D are each independently a 6-membered carbocyclic ring (benzene);
Z1 and Z2 are an anionic coordinating atom of C selected from an aromatic ring group consisting of benzene;
L1 and L2 are each independently a direct bond, and L3 and L4 are each independently S;
Ring A and ring C are independently selected from the group of 
    PNG
    media_image10.png
    161
    151
    media_image10.png
    Greyscale
;
Y1 is N and Y2 and Y3 are each C;
X1 and X2 are each CRA, wherein RA is no substitution, and X3  to X5 and Q are not required to be present;
RA , RB, Rc, and RD on rings A to D and F each represent no substitution and RF and RE represent alkyl groups on rings E and F; and
R and R’ are not required to be present.
Per claim 2, RA to RD are not required to be present and RF and RE are each alkyl groups and thus the limitation is met.
Per claim 11, the ligands of the modified compound of Thompson in view of Thompson ‘361 and B. Ma read on the claimed ligand
    PNG
    media_image11.png
    142
    80
    media_image11.png
    Greyscale
wherein R1 and R2 represent no substituents.
Per claim 12, the ligands of the modified compound of Thompson in view of Thompson ‘361 and B. Ma read on the claimed ligand LA1  wherein R4 to R7 are each H.
Per claim 13, the modified compound of Thompson in view of Thompson ‘361 and B. Ma read on the claimed bridge ring E and ring F selected from the group of LC19. 
Per claim 14, the modified compound of Thompson in view of Thompson ‘361 and B. Ma reads on the claimed Compound 13 having the formula (LA1)Pt(LC14)2Pt(LA1), wherein the claim ligand LCj is LC19.
Regarding claim 20, Thompson in view of Thompson ‘361 and B. Ma teaches the OLED comprising the modified compound as described above with respect to claim 15. While Thompson does not specifically teach the OLED comprising the modified compound is a consumer product, Thompson does teach the device may be incorporated into a wide variety of consumer products including flat panel displays, computer monitors, televisions, billboards, lights for interior or exterior illumination and/or signaling, etc. (¶ [0049]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include the OLED of claim 15 comprising the modified compound in a consumer product, because one of ordinary skill in the art would reasonably have expected the elements of the consumer product and the OLED comprising the modified compound to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).

Regarding claims 1, 2, 4, 6-7, 9-16, Thompson teaches organic light emitting devices (OLEDs) having an anode, a cathode, and an emissive layer disposed between the anode and the cathode wherein the emissive layer includes an emissive material having more than one metal center (abstract and ¶ [0001]). Thompson teaches the emissive compound is readily tunable, has a higher phosphorescent yield, and is a stable compound (¶ [0054]-[0055], [0090], [0092]).
Thompson teaches the emissive compound comprises two metal centers, wherein each metal center is bound to a bidentate photoactive ligand and to two bridging ligands to give a compound of formula III 
    PNG
    media_image3.png
    99
    111
    media_image3.png
    Greyscale
 (¶ [0084]). 
Thompson teaches an example of formula III is the compound below (Fig. 16, ¶ [0023], [0100]-[0109], [0120], and claim 21). 

    PNG
    media_image4.png
    253
    258
    media_image4.png
    Greyscale

The compound above fails to show the bridging ligand is a 5-membered ring. However, Thompson does teach preferred bridging ligands of formula III include
    PNG
    media_image12.png
    84
    71
    media_image12.png
    Greyscale
and 
    PNG
    media_image13.png
    53
    57
    media_image13.png
    Greyscale
 (¶ [0061]-[0062]).
Therefore, given the general formula and teachings of Thompson, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the group 
    PNG
    media_image12.png
    84
    71
    media_image12.png
    Greyscale
with the group
    PNG
    media_image13.png
    53
    57
    media_image13.png
    Greyscale
, because Thompson teaches the bridging ligand may preferably be selected as 
    PNG
    media_image13.png
    53
    57
    media_image13.png
    Greyscale
 .  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the emissive material in the emissive layer of the organic light emitting diode of Thompson and possess the benefits of Thompson as described above.  See MPEP 2143.I.(B).
Thompson fails to teach wherein the pyrazole groups of the bridging ligands are substituted. However, Thompson teaches that the materials and structures described may be substituted with other materials and structures without deviating from the spirit of the invention (¶ [0095]). Specifically, the materials may be modified with alkyl groups, preferably containing at least 3 carbons, to enhance their ability to undergo solution processing (¶ [0048]).
B. Ma teaches binuclear platinum complexes used as phosphorescent dopants in light-emitting organic diodes, as seen from Scheme 1 below (abstract and pg. 2439).

    PNG
    media_image8.png
    2
    405
    media_image8.png
    Greyscale

As seen in Table 2, the devices comprising the dopants with two alkyl substituents on each bridging group (dopants 2 and 3) have better external quantum efficiency than the dopant with no substituents on the bridging group (dopants 1) (pg. 2440). The better performance can be attributed to the substituents on the bridging groups of the dopants, as these substituents shorten the Pt-Pt distances within the complex (pg. 2439, left column, first paragraph and pg. 2440, left column, first paragraph). B. Ma teaches a smaller Pt-Pt distance raises the HOMO energy for the dopant, which increases charge trapping on the dopant, and thereby improves device quantum efficiency (pg. 2444, right column last paragraph and pg. 2445, left column, first paragraph).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include two alkyl substituents on each bridging ligand L of the compound of Thompson to raise the HOMO energy level of the compound, based on the teachings of Thompson and B. Ma.  The motivation for doing so would have been to enhance the compound’s ability to undergo solution processing, as taught by Thompson, and to provide better external quantum efficiency, as taught by B. Ma.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute each bridging ligand L with two t-butyl groups, as shown in dopant 3 of B. Ma, because it would have been selecting a substituent having at least 3 carbon atoms, which is a preferred alkyl group of Thompson, and because it would have been selected a specific alkyl group exemplified by B. Ma, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the emissive compound in the emissive layer of the OLED of Thompson and possessing the benefits taught by Thompson and B. Ma.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising alkyl substituents having the benefits taught by Thompson and B. Ma in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Thompson fails to teach wherein the pyridine group of ligand A’ is a pyrimidine. However, Thompson does teach A’ is a bidentate photoactive ligand and can be selected from a wide variety known in the art and preferred bidentate photoactive ligands include the partial structure 
    PNG
    media_image5.png
    114
    87
    media_image5.png
    Greyscale
, such as those disclosed in US 2003/0017361 (Thompson ‘361), incorporated in its entirety by reference (¶ [0085]). Thompson ‘361 teaches examples of ligands including 
    PNG
    media_image6.png
    124
    88
    media_image6.png
    Greyscale
(ppy) (¶ [0161]). Thompson ‘361 teaches modifying ppy can alter emissive properties in desirable ways, and that an example of such a modified ppy ligand includes
    PNG
    media_image7.png
    92
    23
    media_image7.png
    Greyscale
 (Thompson ‘361, ¶ [0162]-[0163]). The modified ppy ligand can be seen to have the partial structure of 
    PNG
    media_image5.png
    114
    87
    media_image5.png
    Greyscale
.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the ppy ligand of the compound of Thompson with the modified ppy ligand 
    PNG
    media_image7.png
    92
    23
    media_image7.png
    Greyscale
, based on the teaching of Thompson ‘361.  The motivation for doing so would have been to alter the emissive properties in desirable ways, as taught by Thompson ‘361. 
The modified compound of Thompson in view of B. Ma and Thompson ‘361 has the following structure: 

    PNG
    media_image14.png
    281
    373
    media_image14.png
    Greyscale

The above compound reads on the claimed formula (I) wherein:
Ring A and ring C are each independently a 6-membered heterocyclic ring, ring E and ring F are each independently a 5-membered heterocyclic ring;
Ring B and ring D are independently a 6-membered carbocyclic ring (benzene);
Z1 and Z2 are an anionic coordinating atom of C selected from an aromatic ring group consisting of benzene;
L1 to L4 are each independently a direct bond;
Ring A and ring C are independently selected from the group of 
    PNG
    media_image10.png
    161
    151
    media_image10.png
    Greyscale
;
Y1 is N and Y2 and Y3 are each C;
X1 and X2 are each N and X3  to X5 and Q are not required to be present;
RA , RB, Rc, and RD on rings A to F represent no substitution and RE and RF represent alkyl groups on rings E and F; and
R and R’ are not required to be present.
Per claim 2, RA to RD are not required to be present and RE and RF are alkyl groups and thus the limitation is met.
Per claim 11, the ligands of the modified compound of Thompson in view of B. Ma and Thompson ‘361 read on the claimed ligand
    PNG
    media_image11.png
    142
    80
    media_image11.png
    Greyscale
wherein R1 and R2 represent no substituents.
Per claim 12, the ligands of the modified compound of Thompson in view of B. Ma and Thompson ‘361 read on the claimed ligand LA1, wherein R4 to R7 are each H.
Per claim 13, the modified compound of Thompson in view of B. Ma and Thompson ‘361 reads on the claimed bridge ring E and ring F selected from the group of LC4.
Per claim 14, the modified compound of Thompson in view of B. Ma and Thompson ‘361 reads on the claimed Compound 31 having the formula (LA1)Pt(LC1)2Pt(LA1), wherein the claim ligand LCj is LC4.
Regarding claim 20, Thompson in view of B. Ma and Thompson ‘361 teaches the OLED comprising the modified compound as described above with respect to claim 15. While Thompson does not specifically teach the OLED comprising the modified compound is a consumer product, Thompson does teach the device may be incorporated into a wide variety of consumer products including flat panel displays, computer monitors, televisions, billboards, lights for interior or exterior illumination and/or signaling, etc. (¶ [0049]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include the OLED of claim 15 comprising the modified compound in a consumer product, because one of ordinary skill in the art would reasonably have expected the elements of the consumer product and the OLED comprising the modified compound to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
	
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over by Thompson et al. US 2004/0197600 A1 (“Thompson”) in view of Thompson et al. US 2003/0017361 A1 (“Thompson ‘361”) and Ma, Biwu, et al. "Platinum Binuclear Complexes as Phosphorescent Dopants for Monochromatic and White Organic Light‐Emitting Diodes." Advanced Functional Materials 16.18 (2006): 2438-2446 (“B. Ma”), as evidenced by CBP, ChemSpider, Royal Society of Chemistry (“Chemspider”).
Regarding claim 18, Thompson in view of Thompson ‘361 and B. Ma teaches the OLED comprising the modified compound as described above 
    PNG
    media_image9.png
    260
    355
    media_image9.png
    Greyscale
with respect to claim 15. Thompson teaches the emissive layer may also comprise a host, wherein examples of host materials include CBP and mCP and those disclosed in US 6,303,238 (¶ [0037]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a host compound in the OLED of Thompson, because this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose CBP as the host, because it would have been choosing a specific example, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the host in the emissive layer of the device of Thompson in view of Thompson ‘361 and B. Ma and possessing the benefits of Thompson as described above.  One of ordinary skill in the art would have been motivated to produce additional devices comprising host compounds having the benefits taught by Thompson in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
As evidenced by Chemspider, CBP has the structure of 
    PNG
    media_image15.png
    297
    133
    media_image15.png
    Greyscale
(pg. 1), which comprises two carbazole groups.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. US 2004/0197600 A1 (“Thompson”) in view of Thompson et al. US 2003/0017361 A1 (“Thompson ‘361”) and Ma, Biwu, et al. "Platinum Binuclear Complexes as Phosphorescent Dopants for Monochromatic and White Organic Light‐Emitting Diodes." Advanced Functional Materials 16.18 (2006): 2438-2446 (“B. Ma”) as applied to claim 1 above, and further in view of Babudri, Francesco, et al. "Fluorinated organic materials for electronic and optoelectronic applications: the role of the fluorine atom." Chemical Communications 10 (2007): 1003-1022. (“Babudri”).
Regarding claim 2, Thompson in view of Thompson ‘361 and B. Ma teaches the device comprising the compound of claim 1 
    PNG
    media_image9.png
    260
    355
    media_image9.png
    Greyscale
, as described above. Thompson fails to teach wherein each of the 6-membered carbocyclic and heterocyclic groups are substituted. However, Thompson does teach the structures may be substituted with other structures without deviating from the spirit of the invention (¶ [0095]).
Babudri teaches the benefits of converting C-H bonds to C-F bonds on organometallic iridium complexes (pg. 1018, second column). The benefits include: enhancing photoluminescence efficiency, minimization of self-quenching behavior, enhancing the electron mobility of the complex, and optimization of the carrier injection and tuning of the electroluminescent color (pg. 1018).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to convert C-H bonds to C-F on the compound of Thompson in view of Thompson ‘361 and B. Ma, based on the teaching of Babudri.  The motivation for doing so would have been to enhance photoluminescence efficiency, minimize self-quenching behavior, enhance electron mobility of the complex, and optimize the carrier injection and tuning of electroluminescent color, as taught by Babudri.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to convert a C-H bond to C-F bond in the pyrimidine rings (the claimed RA and RC positions) and the benzene rings (the claimed RB and RD positions), because it would have been choosing four of 22 possible positions, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the emissive compound in the emissive layer of the device of Thompson in view of Thompson ‘361 and B. Ma and possessing the benefits taught by Babudri.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising C-F bonds having the benefits taught by Babudri in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The modified compound of Thompson in view of Thompson ‘361 and Babudri reads on the limitation of claim 2, wherein the claimed RA, RB, RC, and RD are each fluorine and RE and RF are each alkyl.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over by Thompson et al. US 2004/0197600 A1 (“Thompson”) in view of Thompson et al. US 2003/0017361 A1 (“Thompson ‘361”) and Ma, Biwu, et al. "Platinum Binuclear Complexes as Phosphorescent Dopants for Monochromatic and White Organic Light‐Emitting Diodes." Advanced Functional Materials 16.18 (2006): 2438-2446 (“B. Ma”) as applied to in claim 15 above, and further in view of Ma et al. US 8,367,850 B2 (“Ma”).
Regarding claims 17-19, Thompson in view of Thompson ‘361 and B. Ma teaches the OLED comprising the modified compound as described above with respect to claim 15 at paragraphs 19 and 40. Thompson teaches the emissive layer may also comprise a host and does not limit the host to any particular structure (¶ [0037]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a host compound in the device of Thompson, because this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Thompson in view of Thompson ‘361 and B. Ma fail to teach wherein the host is a triphenylene compound comprising benzo-fused thiophene or benzo-fused furan.
Ma teaches triphenylene containing benzo-fused thiophene containing compounds useful in organic light emitting devices, particularly as hosts in the emissive layer of such devices (abstract). Ma teaches benzo-fused thiophenes may offer improved charge balance, which may improve device performance in terms of lifetime, efficiency and low voltage (col. 7, lines 15-28). Ma additionally shows data that suggests that triphenylene containing benzothiophenes, particularly triphenylene containing dibenzothiophenes, are excellent host and enhancement layer materials for phosphorescent OLEDs (col. 77, lines 50-52 to col. 78, lines 20). Ma teaches examples of such compounds include those having the structure of Formula (III) 
    PNG
    media_image16.png
    61
    142
    media_image16.png
    Greyscale
(col. 2, lines 65-67 and col. 3, line 15), which contains a dibenzothiophene group. Ma teaches specific examples of Formula (III) including Compound 1’ 
    PNG
    media_image17.png
    156
    173
    media_image17.png
    Greyscale
(col. 16, lines 46-47 and col. 17, line 5).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a compound represented by Formula (III) as the host in the device of Thompson in view of Thompson ‘361 and B. Ma, based on the teaching of Ma.  The motivation for doing so would have been to improve the device performance in terms of lifetime, efficiency, and low voltage, as taught by Ma.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose Compound 1’, because it would have been choosing a specific compound of Formula (III), which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the host compound in the emissive layer of the OLED of Thompson in view of Thompson ‘361 and possessing the benefits taught by Ma.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by Formula (III) having the benefits taught by Ma in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 

Claims 1-3, 6-11, 13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Thompson et al. US 2004/0197600 A1 (“Thompson”) in view of Hiroshi et al. JP 2006060198 A—English translation obtained from Global Dossier, hereinafter (“Hiroshi”)—and Ma, Biwu, et al. "Platinum Binuclear Complexes as Phosphorescent Dopants for Monochromatic and White Organic Light‐Emitting Diodes." Advanced Functional Materials 16.18 (2006): 2438-2446 (“B. Ma”).
Regarding claims 1-3, 6, 8-11, 13, and 15, Thompson teaches organic light emitting devices (OLEDs) having an anode, a cathode, and an emissive layer disposed between the anode and the cathode wherein the emissive layer includes an emissive material having more than one metal center (abstract and ¶ [0001]). Thompson teaches the emissive compound is readily tunable, has a higher phosphorescent yield, and is a stable compound (¶ [0054]-[0055], [0090], [0092]).
Thompson teaches the emissive compound comprises two metal centers, wherein each metal center is bound to a bidentate photoactive ligand and to two bridging ligands to give a compound of formula III 
    PNG
    media_image3.png
    99
    111
    media_image3.png
    Greyscale
 (¶ [0084]). Thompson teaches an example of formula III is the compound (Fig. 16, ¶ [0023], [0100]-[0109], [0120], and claim 21). 

    PNG
    media_image4.png
    253
    258
    media_image4.png
    Greyscale

Thompson fails to teach a compound as above wherein the ligands A’ comprise a 5-membered ring. However, Thompson does teach that the bidentate photoactive ligand A’ has one metal-carbon bond and one heteroatom-metal bond and can be selected from a wide variety known in the art (¶ [0085]). 
Hiroshi teaches an organic electroluminescent element comprising a light-emitting layer, wherein the light-emitting layer comprises a metal complex (¶ [0026]). Hiroshi teaches in order to improve element performance, optimization of the molecular structure of a metal complex by molecular design of a suitable ligand is required (¶ [0018]). Hiroshi teaches the metal complex may comprise a partial structure represented by general formula (2-1) 
    PNG
    media_image18.png
    146
    111
    media_image18.png
    Greyscale
(¶ [0026]-[0027]) and the resulting element has a low driving voltage and a long emission life (¶ [0020]). Hiroshi teaches specific examples of general formula (2-1) including compound 2-7 
    PNG
    media_image19.png
    90
    104
    media_image19.png
    Greyscale
(¶ [0092] and [0095]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the ligands A’ of Thompson with a ligand of general formula (2-1) to arrive at a claimed compound, based on the teaching of Hiroshi.  The motivation for doing so would have been to optimize the emissive compound of Thompson to improve the device performance, resulting in a device having low driving voltage and long emission life, as taught by Hiroshi.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select the ligand shown in compound 2-7, because it would have been choosing a specific ligand represented by general formula (2-1), which would have been a choice from a finite number of identified, predictable solutions of a ligand useful in the emissive compound in the emissive layer of the device of Thompson in view of Hiroshi and possessing the benefits taught by Thompson and Hiroshi.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising ligands of general formula (2-1) having the benefits taught by Hiroshi in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Thompson in view of Hiroshi fail to teach wherein the bridging ligands L comprises substituents. However, Thompson teaches that the materials and structures described may be substituted with other materials and structures without deviating from the spirit of the invention and the materials may specifically be modified with alkyl groups to enhance their ability to undergo solution processing (¶ [0048] and [0095]).
B. Ma teaches binuclear platinum complexes used as phosphorescent dopants in light-emitting organic diodes, as seen from Scheme 1 below (abstract and pg. 2439).

    PNG
    media_image8.png
    2
    405
    media_image8.png
    Greyscale

As seen in Table 2, the devices comprising the dopants with two alkyl substituents on each bridging group (dopants 2 and 3) have better external quantum efficiency than the dopant with no substituents on the bridging group (dopants 1) (pg. 2440). The better performance can be attributed to the substituents on the bridging groups of the dopants, as these substituents shorten the Pt-Pt distances within the complex (pg. 2439, left column, first paragraph and pg. 2440, left column, first paragraph). B. Ma teaches a smaller Pt-Pt distance raises the HOMO energy for the dopant, which increases charge trapping on the dopant, and thereby improves device quantum efficiency (pg. 2444, right column last paragraph and pg. 2445, left column, first paragraph).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include two alkyl substituents on each bridging ligand L of the compound of Thompson in view of Hiroshi to raise the HOMO energy level of the compound, based on the teachings of Thompson and B. Ma.  The motivation for doing so would have been to enhance the compound’s ability to undergo solution processing, as taught by Thompson, and to provide better external quantum efficiency, as taught by B. Ma.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select methyl as the alkyl substituents because it would have been selecting a specific alkyl group exemplified by B. Ma, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the emissive compound in the emissive layer of the OLED of Thompson and possessing the benefits taught by Thompson and B. Ma.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising alkyl substituents having the benefits taught by Thompson and B. Ma in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Thompson in view of Hiroshi and B. Ma are silent as to the position of the methyl substituents on the bridging ligands L. 
However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to provide the methyl substituents specifically on the 2- and 5-positions of the pyridine rings of the bridging ligands L, because it would have been choosing from two of four possible locations on each bridging ligand L, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the emissive compound in the emissive layer of the OLED of Thompson in view of Hiroshi and B. Ma and possessing the benefits taught by Thompson, Hiroshi, and B. Ma.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising methyl substituents having the benefits taught by Thompson and B. Ma in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The modified compound of Thompson in view of Hiroshi and B. Ma has the following structure: 

    PNG
    media_image20.png
    255
    363
    media_image20.png
    Greyscale

The above compound reads on the claimed formula (I) wherein:
Ring A and ring C are each independently a 5-membered heterocyclic ring, and ring E and ring F are each independently a 6-membered heterocyclic ring;
Ring B and ring D are independently a 6-membered carbocyclic ring (benzene);
Z1 and Z2 are an anionic coordinating atom of C selected from an aromatic ring group consisting of benzene;
L1 and L2 are each independently a direct bond, and L3 and L4 are each independently S;
Ring A and ring C are independently selected from the group of 
    PNG
    media_image21.png
    149
    134
    media_image21.png
    Greyscale
;
Y1 is N and Y2 and Y3 are each C;
X1 to X5 are each CRA, wherein RA is no substitution, and Q is not required to be present;
RA , RB, Rc, and RD on rings A to F each represent no substitution and RE and RF on rings E and F represent alkyl groups; and
R and R’ are not required to be present.
Per claim 2, RA to RD are not required to be present and RE and RF on rings E and F represent alkyl groups and thus the limitation is met.
Per claim 11, the ligands of the modified compound of Thompson in view of Hiroshi and B. Ma read on the claimed ligand
    PNG
    media_image22.png
    122
    91
    media_image22.png
    Greyscale
wherein R1 and R2 represent no substituents.
Per claim 13, the modified compound of Thompson in view of Hiroshi and B. Ma reads on the claimed bridge ring E and ring F selected from the group of LC19.
Regarding claim 20, Thompson in view of Hiroshi and B. Ma teaches the OLED comprising the modified compound as described above with respect to claim 15. While Thompson does not specifically teach the OLED comprising the modified compound is a consumer product, Thompson does teach the device may be incorporated into a wide variety of consumer products including flat panel displays, computer monitors, televisions, billboards, lights for interior or exterior illumination and/or signaling, etc. (¶ [0049]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include the OLED of claim 15 comprising the modified compound in a consumer product, because one of ordinary skill in the art would reasonably have expected the elements of the consumer product and the OLED comprising the modified compound to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).

Regarding claims 1-3, 6-7, 9-11, 13, and 15, Thompson teaches organic light emitting devices (OLEDs) having an anode, a cathode, and an emissive layer disposed between the anode and the cathode wherein the emissive layer includes an emissive material having more than one metal center (abstract and ¶ [0001]). Thompson teaches the emissive compound is readily tunable, has a higher phosphorescent yield, and is a stable compound (¶ [0054]-[0055], [0090], [0092]).
Thompson teaches the emissive compound comprises two metal centers, wherein each metal center is bound to a bidentate photoactive ligand and to two bridging ligands to give a compound of formula III 
    PNG
    media_image3.png
    99
    111
    media_image3.png
    Greyscale
 (¶ [0084]). Thompson teaches an example of formula III is the compound (Fig. 16, ¶ [0023], [0100]-[0109], [0120], and claim 21). 

    PNG
    media_image4.png
    253
    258
    media_image4.png
    Greyscale

The compound above fails to show the bridging ligand is a 5-membered ring. However, Thompson does teach preferred bridging ligands of formula III include
    PNG
    media_image12.png
    84
    71
    media_image12.png
    Greyscale
and 
    PNG
    media_image13.png
    53
    57
    media_image13.png
    Greyscale
 (¶ [0061]-[0062]).
Therefore, given the general formula and teachings of Thompson, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the group 
    PNG
    media_image12.png
    84
    71
    media_image12.png
    Greyscale
with the group
    PNG
    media_image13.png
    53
    57
    media_image13.png
    Greyscale
, because Thompson teaches the bridging ligand may preferably be selected as 
    PNG
    media_image13.png
    53
    57
    media_image13.png
    Greyscale
.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the emissive material in the emissive layer of the organic light emitting diode of Thompson and possess the benefits of Thompson as described above.  See MPEP 2143.I.(B).
Thompson fails to teach wherein the pyrazole groups of the bridging ligands are substituted. However, Thompson teaches that the materials and structures described may be substituted with other materials and structures without deviating from the spirit of the invention (¶ [0095]). Specifically, the materials may be modified with alkyl groups, preferably containing at least 3 carbons, to enhance their ability to undergo solution processing (¶ [0048]).
B. Ma teaches binuclear platinum complexes used as phosphorescent dopants in light-emitting organic diodes, as seen from Scheme 1 below (abstract and pg. 2439).

    PNG
    media_image8.png
    2
    405
    media_image8.png
    Greyscale

As seen in Table 2, the devices comprising the dopants with two alkyl substituents on each bridging group (dopants 2 and 3) have better external quantum efficiency than the dopant with no substituents on the bridging group (dopants 1) (pg. 2440). The better performance can be attributed to the substituents on the bridging groups of the dopants, as these substituents shorten the Pt-Pt distances within the complex (pg. 2439, left column, first paragraph and pg. 2440, left column, first paragraph). B. Ma teaches a smaller Pt-Pt distance raises the HOMO energy for the dopant, which increases charge trapping on the dopant, and thereby improves device quantum efficiency (pg. 2444, right column last paragraph and pg. 2445, left column, first paragraph).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include two alkyl substituents on each bridging ligand L of the compound of Thompson to raise the HOMO energy level of the compound, based on the teachings of Thompson and B. Ma.  The motivation for doing so would have been to enhance the compound’s ability to undergo solution processing, as taught by Thompson, and to provide better external quantum efficiency, as taught by B. Ma.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the bridging ligands L with two t-butyl groups, as shown in compound 3 of B. Ma, because it would have been selecting a substituent having at least 3 carbon atoms, which is a preferred alkyl group of Thompson, and because it would have been selected a specific alkyl group exemplified by B. Ma, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the emissive compound in the emissive layer of the OLED of Thompson and possessing the benefits taught by Thompson and B. Ma.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising alkyl substituents having the benefits taught by Thompson and B. Ma in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Thompson fails to teach a compound as above wherein the ligands A’ comprise a 5-membered ring. However, Thompson does teach that the bidentate photoactive ligand A’ has one metal-carbon bond and one heteroatom-metal bond and can be selected from a wide variety known in the art (¶ [0085]). 
Hiroshi teaches an organic electroluminescent element comprising a light-emitting layer, wherein the light-emitting layer comprises a metal complex (¶ [0026]). Hiroshi teaches in order to improve element performance, optimization of the molecular structure of a metal complex by molecular design of a suitable ligand is required (¶ [0018]). Hiroshi teaches the metal complex may comprise a partial structure represented by general formula (2-1) 
    PNG
    media_image18.png
    146
    111
    media_image18.png
    Greyscale
(¶ [0026]-[0027]) and the resulting element has a low driving voltage and a long emission life (¶ [0020]). Hiroshi teaches specific examples of general formula (2-1) including compound 2-7 
    PNG
    media_image19.png
    90
    104
    media_image19.png
    Greyscale
(¶ [0092] and [0095]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the ligands A’ of Thompson in view of B. Ma with a ligand of general formula (2-1) to arrive at a claimed compound, based on the teaching of Hiroshi.  The motivation for doing so would have been to optimize the emissive compound of Thompson to improve the device performance, resulting in a device having low driving voltage and long emission life, as taught by Hiroshi.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select the ligand shown in compound 2-7, because it would have been choosing a specific ligand represented by general formula (2-1), which would have been a choice from a finite number of identified, predictable solutions of a ligand useful in the emissive compound in the emissive layer of the device of Thompson in view of Hiroshi and possessing the benefits taught by Thompson and Hiroshi.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising ligands of general formula (2-1) having the benefits taught by Hiroshi in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The modified compound of Thompson in view of B. Ma and Hiroshi has the following structure: 

    PNG
    media_image23.png
    270
    354
    media_image23.png
    Greyscale

The above compound reads on the claimed formula (I) wherein:
Ring A, ring C, ring E, and ring F are each independently a 5-membered heterocyclic ring;
Ring B and ring D are independently a 6-membered carbocyclic ring (benzene);
Z1 and Z2 are an anionic coordinating atom of C selected from an aromatic ring group consisting of benzene;
L1 to L4 are each independently a direct bond;
Ring A and ring C are independently selected from the group of 
    PNG
    media_image21.png
    149
    134
    media_image21.png
    Greyscale
;
Y1 is N and Y2 and Y3 are each C;
X1 and X2 are each N, and X3 to X5 are each CRA, wherein RA is no substitution, and Q is not required to be present;
RA , RB, Rc, and RD on rings A to D each represent no substitution and RE and RF on rings E and F represent alkyl groups; and
R and R’ are not required to be present.
Per claim 2, RA to RD are not required to be present and RE and RF on rings E and F represent alkyl groups and thus the limitation is met.
Per claim 11, the ligands of the modified compound of Thompson in view of B. Ma and Hiroshi read on the claimed ligand
    PNG
    media_image22.png
    122
    91
    media_image22.png
    Greyscale
wherein R1 and R2 represent no substituents.
Per claim 13, the modified compound of Thompson in view of B. Ma and Hiroshi reads on the claimed bridge ring E and ring F selected from the group of LC4.
Regarding claim 20, Thompson in view of B. Ma and Hiroshi teaches the OLED comprising the modified compound as described above with respect to claim 15. While Thompson does not specifically teach the OLED comprising the modified compound is a consumer product, Thompson does teach the device may be incorporated into a wide variety of consumer products including flat panel displays, computer monitors, televisions, billboards, lights for interior or exterior illumination and/or signaling, etc. (¶ [0049]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include the OLED of claim 15 comprising the modified compound in a consumer product, because one of ordinary skill in the art would reasonably have expected the elements of the consumer product and the OLED comprising the modified compound to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over by Thompson et al. US 2004/0197600 A1 (“Thompson”) in view of Hiroshi et al. JP 2006060198 A—English translation obtained from Global Dossier, hereinafter (“Hiroshi”) and Ma, Biwu, et al. "Platinum Binuclear Complexes as Phosphorescent Dopants for Monochromatic and White Organic Light‐Emitting Diodes." Advanced Functional Materials 16.18 (2006): 2438-2446 (“B. Ma”) as applied to in claim 15 above, and further in view of Ma et al. US 8,367,850 B2 (“Ma”).
Regarding claims 17-19, Thompson in view of Hiroshi and B. Ma teaches the OLED comprising the modified compound as described above with respect to claim 15 at paragraphs 77 and 98. Thompson teaches the emissive layer may also comprise a host and does not limit the host to any particular structure (¶ [0037]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a host compound in the device of Thompson, because this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Thompson in view of Hiroshi and B. Ma fail to teach wherein the host is a triphenylene compound comprising benzo-fused thiophene or benzo-fused furan.
Ma teaches triphenylene containing benzo-fused thiophene containing compounds useful in organic light emitting devices, particularly as hosts in the emissive layer of such devices (abstract). Ma teaches benzo-fused thiophenes may offer improved charge balance, which may improve device performance in terms of lifetime, efficiency and low voltage (col. 7, lines 15-28). Ma additionally shows data that suggests that triphenylene containing benzothiophenes, particularly triphenylene containing dibenzothiophenes, are excellent host and enhancement layer materials for phosphorescent OLEDs (col. 77, lines 50-52 to col. 78, lines 20). Ma teaches examples of such compounds include those having the structure of Formula (III) 
    PNG
    media_image16.png
    61
    142
    media_image16.png
    Greyscale
(col. 2, lines 65-67 and col. 3, line 15), which contains a dibenzothiophene group. Ma teaches specific examples of Formula (III) including Compound 1’ 
    PNG
    media_image17.png
    156
    173
    media_image17.png
    Greyscale
(col. 16, lines 46-47 and col. 17, line 5).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a compound represented by Formula (III) as the host in the device of Thompson in view of Hiroshi and B. Ma, based on the teaching of Ma.  The motivation for doing so would have been to improve the device performance in terms of lifetime, efficiency, and low voltage, as taught by Ma.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose Compound 1’, because it would have been choosing a specific compound of Formula (III), which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the host compound in the emissive layer of the OLED of Thompson in view of Hiroshi and B. Ma and possessing the benefits taught by Ma.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by Formula (III) having the benefits taught by Ma in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 

Claims 1, 2, 4-5, 7-8, 10-11, 13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Thompson et al. US 2004/0197600 A1 (“Thompson”) in view of Lyu et al. US 2005/0142381 A1 (“Lyu”) and Ma, Biwu, et al. "Platinum Binuclear Complexes as Phosphorescent Dopants for Monochromatic and White Organic Light‐Emitting Diodes." Advanced Functional Materials 16.18 (2006): 2438-2446 (“B. Ma”).
Regarding claims 1, 2, 4-5, 8, 10-11, 13, 15, and 20, Thompson teaches organic light emitting devices (OLEDs) having an anode, a cathode, and an emissive layer disposed between the anode and the cathode wherein the emissive layer includes an emissive material having more than one metal center (abstract and ¶ [0001]). Thompson teaches the emissive compound is readily tunable, has a higher phosphorescent yield, and is a stable compound (¶ [0054]-[0055], [0090], [0092]).
Thompson teaches the emissive compound comprises two metal centers, wherein each metal center is bound to a bidentate photoactive ligand and to two bridging ligands to give a compound of formula III 
    PNG
    media_image3.png
    99
    111
    media_image3.png
    Greyscale
 (¶ [0084]). Thompson teaches an example of formula III is the compound below (Fig. 16, ¶ [0023], [0100]-[0109], [0120], and claim 21), which comprises 2-phenylpyridine (ppy) ligands. 

    PNG
    media_image4.png
    253
    258
    media_image4.png
    Greyscale

Thompson fails to teach wherein the bridging ligands L comprises substituents. However, Thompson teaches that the materials and structures described may be substituted with other materials and structures without deviating from the spirit of the invention (¶ [0095]). Specifically, the materials may be modified with alkyl groups to enhance their ability to undergo solution processing (¶ [0048]).
B. Ma teaches binuclear platinum complexes used as phosphorescent dopants in light-emitting organic diodes, as seen from Scheme 1 below (abstract and pg. 2439).

    PNG
    media_image8.png
    2
    405
    media_image8.png
    Greyscale

As seen in Table 2, the devices comprising the dopants with two alkyl substituents on each bridging group (dopants 2 and 3) have better external quantum efficiency than the dopant with no substituents on the bridging group (dopants 1) (pg. 2440). The better performance can be attributed to the substituents on the bridging groups of the dopants, as these substituents shorten the Pt-Pt distances within the complex (pg. 2439, left column, first paragraph  and pg. 2440, left column, first paragraph). B. Ma teaches a smaller Pt-Pt distance raises the HOMO energy for the dopant, which increases charge trapping on the dopant, and thereby improves device quantum efficiency (pg. 2444, right column last paragraph and pg. 2445, left column, first paragraph).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include two alkyl substituents on each bridging ligand L of the compound of Thompson to raise the HOMO energy level of the compound, based on the teachings of Thompson and B. Ma.  The motivation for doing so would have been to enhance the compound’s ability to undergo solution processing, as taught by Thompson, and to provide better external quantum efficiency, as taught by B. Ma.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select methyl as the alkyl substituents because it would have been selecting a specific alkyl group exemplified by B. Ma, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the emissive compound in the emissive layer of the OLED of Thompson and possessing the benefits taught by Thompson and B. Ma.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising alkyl substituents having the benefits taught by Thompson and B. Ma in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Thompson in view of B. Ma is silent as to the position of the methyl substituents on the bridging ligands L. 
However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to provide the methyl substituents specifically on the 2- and 5-positions of the pyridine rings of the bridging ligands L, because it would have been choosing from two of four possible locations on each bridging ligand L, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the emissive compound in the emissive layer of the OLED of Thompson in view of B. Ma and possessing the benefits taught by Thompson, and B. Ma.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising methyl substituents having the benefits taught by Thompson and B. Ma in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Thompson in view of B. Ma fails to teach a compound as above wherein the ligands A’ comprise a 5-membered ring. However, Thompson does teach A’ is a bidentate photoactive ligand having one metal-carbon bond and one heteroatom-bond and can be selected from a wide variety known in the art (¶ [0085]). 
Lyu teaches a binuclear organometallic complex for an organic electroluminescent device enabling highly efficient phospholuminescence represented by the formula below (abstract and ¶ [0016]).

    PNG
    media_image24.png
    97
    284
    media_image24.png
    Greyscale


Lyu teaches the cyclometallating ligand CyN-CyC may be represented by the ppy ligand 
    PNG
    media_image25.png
    165
    113
    media_image25.png
    Greyscale
or the ligand
    PNG
    media_image26.png
    172
    114
    media_image26.png
    Greyscale
, among others, wherein Z may represent NR0 (¶ [0045] and [0046]). 
Therefore, given the teachings of Lyu, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the ppy ligands with the ligand 
    PNG
    media_image26.png
    172
    114
    media_image26.png
    Greyscale
, because Lyu teaches the ligand is a suitable substitute for a ppy ligand of a binuclear complex in an organic electroluminescent device. The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the emissive material in the emissive layer of the organic light emitting diode of Thompson in view of B. Ma and possess the benefits taught by Thompson and Lyu.  See MPEP 2143.I.(B). 
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the phenyl rings with pyrrole, wherein Z is N-H, because it would have been choosing a specific variable of Z, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the emissive material in the emissive layer of the organic light emitting diode of Thompson and possess the benefits taught by Thompson and Lyu. One of ordinary skill in the art would have been motivated to produce additional compounds represented by the ligand shown above having the benefits taught by Lyu in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Thompson in view of B. Ma and Lyu fails to teach a compound as above wherein the ligands A’ comprise pyrimidine rings. However, Thompson does teach A’ is a bidentate photoactive ligand having one metal-carbon bond and one heteroatom-bond and can be selected from a wide variety known in the art (¶ [0085]). 
Thompson teaches CyN may be represented by pyridine, pyrimidine, among others (¶ [0049]).
Therefore, given the teachings of Lyu, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the pyridine rings of the compound of Thompson with pyrimidine rings, because Lyu teaches pyrimidine rings are suitable substitutes for pyridine on a ligand of a binuclear complex in an organic electroluminescent device. The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that emissive material in the emissive layer of the organic light emitting diode of Thompson and possess the benefits taught by Thompson and Lyu.  See MPEP 2143.I.(B). 
The modified compound of Thompson in view of B. Ma and Lyu has the following structure: 
 
    PNG
    media_image27.png
    258
    362
    media_image27.png
    Greyscale

The above compound reads on the claimed formula (I) wherein:
Ring A, ring C, ring E and ring F are each independently a 6-membered heterocyclic ring;
Ring B and ring D are independently a 5-membered heterocyclic ring;
Z1 and Z2 are each an anionic coordinating atom of C of a pyrrole group;
L1 and L2 are each independently a direct bond, and L3 and L4 are each independently S;
Ring A and ring C are independently selected from the group of 
    PNG
    media_image28.png
    160
    152
    media_image28.png
    Greyscale
;
Y3 is N and Y1 and Y2 are each C;
X1 and X2 are each CRA, wherein RA is no substitution, and X3 to X5 and Q is not required to be present;
RA, RB, RC, and RD on rings A to D each represent no substitution and RE and RF on rings E and F represent alkyl groups; and
R and R’ are not required to be present.
Per claim 2, RA to RD are not required to be present and RE and RF on rings E and F represent alkyl groups and thus the limitation is met.
Per claim 11, the ligands of the modified compound of Thompson in view of Lyu and B. Ma read on the claimed ligand 
    PNG
    media_image29.png
    157
    72
    media_image29.png
    Greyscale
wherein Y is NR’, R’ is hydrogen, and R1 and R2 represent no substituents.
Per claim 13, the modified compound of Thompson in view of Lyu and B. Ma reads on the claimed bridge ring E and ring F selected from the group of LC19.
Regarding claim 20, Thompson in view of Lyu and B. Ma teaches the OLED comprising the modified compound as described above with respect to claim 15. While Thompson does not specifically teach the OLED comprising the modified compound is a consumer product, Thompson does teach the device may be incorporated into a wide variety of consumer products including flat panel displays, computer monitors, televisions, billboards, lights for interior or exterior illumination and/or signaling, etc. (¶ [0049]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include the OLED of claim 15 comprising the modified compound in a consumer product, because one of ordinary skill in the art would reasonably have expected the elements of the consumer product and the OLED comprising the modified compound to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art.

Regarding claims 1, 2, 4-5, 7, 10-11, 13, and 15, Thompson teaches organic light emitting devices (OLEDs) having an anode, a cathode, and an emissive layer disposed between the anode and the cathode wherein the emissive layer includes an emissive material having more than one metal center (abstract and ¶ [0001]). Thompson teaches the emissive compound is readily tunable, has a higher phosphorescent yield, and is a stable compound (¶ [0054]-[0055], [0090], [0092]).
Thompson teaches the emissive compound comprises two metal centers, wherein each metal center is bound to a bidentate photoactive ligand and to two bridging ligands to give a compound of formula III 
    PNG
    media_image3.png
    99
    111
    media_image3.png
    Greyscale
 (¶ [0084]). Thompson teaches an example of formula III is the compound below (Fig. 16, ¶ [0023], [0100]-[0109], [0120], and claim 21). 

    PNG
    media_image4.png
    253
    258
    media_image4.png
    Greyscale

The compound above fails to show the bridging ligand is a 5-membered ring. However, Thompson does teach preferred bridging ligands of formula III include
    PNG
    media_image12.png
    84
    71
    media_image12.png
    Greyscale
and 
    PNG
    media_image13.png
    53
    57
    media_image13.png
    Greyscale
 (¶ [0061]-[0062]).
Therefore, given the general formula and teachings of Thompson, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the group 
    PNG
    media_image12.png
    84
    71
    media_image12.png
    Greyscale
with the group
    PNG
    media_image13.png
    53
    57
    media_image13.png
    Greyscale
, because Thompson teaches the bridging ligand may preferably be selected as 
    PNG
    media_image13.png
    53
    57
    media_image13.png
    Greyscale
.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the emissive material in the emissive layer of the organic light emitting diode of Thompson and possess the benefits of Thompson as described above.  See MPEP 2143.I.(B).
Thompson fails to teach wherein the pyrazole groups of the bridging ligands are substituted. However, Thompson teaches that the materials and structures described may be substituted with other materials and structures without deviating from the spirit of the invention (¶ [0095]). Specifically, the materials may be modified with alkyl groups, preferably containing at least 3 carbons, to enhance their ability to undergo solution processing (¶ [0048]).
B. Ma teaches binuclear platinum complexes used as phosphorescent dopants in light-emitting organic diodes, as seen from Scheme 1 below (abstract and pg. 2439).

    PNG
    media_image8.png
    2
    405
    media_image8.png
    Greyscale

As seen in Table 2, the devices comprising the dopants with two alkyl substituents on each bridging group (dopants 2 and 3) have better external quantum efficiency than the dopant with no substituents on the bridging group (dopants 1) (pg. 2440). The better performance can be attributed to the substituents on the bridging groups of the dopants, as these substituents shorten the Pt-Pt distances within the complex (pg. 2439, left column, first paragraph and pg. 2440, left column, first paragraph). B. Ma teaches a smaller Pt-Pt distance raises the HOMO energy for the dopant, which increases charge trapping on the dopant, and thereby improves device quantum efficiency (pg. 2444, right column last paragraph and pg. 2445, left column, first paragraph).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include two alkyl substituents on each bridging ligand L of the compound of Thompson to raise the HOMO energy level of the compound, based on the teachings of Thompson and B. Ma.  The motivation for doing so would have been to enhance the compound’s ability to undergo solution processing, as taught by Thompson, and to provide better external quantum efficiency, as taught by B. Ma.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the bridging ligands L with two t-butyl groups, as shown in compound 3 of B. Ma, because it would have been selecting a substituent having at least 3 carbon atoms, which is a preferred alkyl group of Thompson, and because it would have been selected a specific alkyl group exemplified by B. Ma, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the emissive compound in the emissive layer of the OLED of Thompson and possessing the benefits taught by Thompson and B. Ma.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising alkyl substituents having the benefits taught by Thompson and B. Ma in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Thompson in view of B. Ma fails to teach a compound as above wherein the ligands A’ comprise a 5-membered ring. However, Thompson does teach A’ is a bidentate photoactive ligand having one metal-carbon bond and one heteroatom-bond and can be selected from a wide variety known in the art (¶ [0085]). 
Lyu teaches a binuclear organometallic complex for an organic electroluminescent device enabling highly efficient phospholuminescence represented by the formula below (abstract and ¶ [0016]).

    PNG
    media_image24.png
    97
    284
    media_image24.png
    Greyscale

Lyu teaches the cyclometallating ligand CyN-CyC may be represented by the ppy ligand 
    PNG
    media_image25.png
    165
    113
    media_image25.png
    Greyscale
or the ligand
    PNG
    media_image26.png
    172
    114
    media_image26.png
    Greyscale
, among others, wherein Z may represent NR0 (¶ [0045] and [0046]). 
Therefore, given the teachings of Lyu, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the ppy ligands with the ligand 
    PNG
    media_image26.png
    172
    114
    media_image26.png
    Greyscale
, because Lyu teaches the ligand is a suitable substitute for a ppy ligand of a binuclear complex in an organic electroluminescent device. The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the emissive material in the emissive layer of the organic light emitting diode of Thompson and possess the benefits taught by Thompson and Lyu.  See MPEP 2143.I.(B). 
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the phenyl rings with pyrrole, wherein Z is N-H, because it would have been choosing a specific variable of Z, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the emissive material in the emissive layer of the organic light emitting diode of Thompson and possess the benefits taught by Thompson and Lyu. One of ordinary skill in the art would have been motivated to produce additional compounds represented by the ligand shown above having the benefits taught by Lyu in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Thompson fails to teach a compound as above wherein the ligands A’ comprise pyrimidine rings. However, Thompson does teach A’ is a bidentate photoactive ligand having one metal-carbon bond and one heteroatom-bond and can be selected from a wide variety known in the art (¶ [0085]). 
Thompson teaches CyN may be represented by pyridine, pyrimidine, among others (¶ [0049]).
Therefore, given the teachings of Lyu, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the pyridine rings of the compound of Thompson with pyrimidine rings, because Lyu teaches pyrimidine rings are suitable substitutes for pyridine on a ligand of a binuclear complex in an organic electroluminescent device. The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that emissive material in the emissive layer of the organic light emitting diode of Thompson and possess the benefits taught by Thompson and Lyu.  See MPEP 2143.I.(B). 
The modified compound of Thompson in view of B. Ma and Lyu has the following structure: 
 
    PNG
    media_image30.png
    274
    373
    media_image30.png
    Greyscale

The above compound reads on the claimed formula (I) wherein:
Ring A and ring C are each independently a 6-membered heterocyclic ring, and ring E and ring F are each independently a 5-membered heterocyclic ring;
Ring B and ring D are independently a 5-membered heterocyclic ring;
Z1 and Z2 are each an anionic coordinating atom of C of a pyrrole group;
L1 to L4 are each independently a direct bond;
Ring A and ring C are independently selected from the group of 
    PNG
    media_image28.png
    160
    152
    media_image28.png
    Greyscale
;
Y3 is N and Y1 and Y2 are each C;
X1 and X2 are each N and X3 to X5 and Q are not required to be present;
RA, RB, Rc, and RD on rings A to D each represent no substitution and RE and RF on rings E and F represent alkyl groups; and
R and R’ are not required to be present.
Per claim 2, RA to RD are not required to be present and RE and RF on rings E and F represent alkyl groups and thus the limitation is met.
Per claim 11, the ligands of the modified compound of Thompson in view of B. Ma and Lyu read on the claimed ligand 
    PNG
    media_image29.png
    157
    72
    media_image29.png
    Greyscale
wherein Y is NR’, R’ is hydrogen, and R1 and R2 represent no substituents.
Per claim 13, the modified compound of Thompson in view of B. Ma and Lyu reads on the claimed bridge ring E and ring F selected from the group of L4.
Regarding claim 20, Thompson in view of B. Ma and Lyu teaches the OLED comprising the modified compound as described above with respect to claim 15. While Thompson does not specifically teach the OLED comprising the modified compound is a consumer product, Thompson does teach the device may be incorporated into a wide variety of consumer products including flat panel displays, computer monitors, televisions, billboards, lights for interior or exterior illumination and/or signaling, etc. (¶ [0049]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include the OLED of claim 15 comprising the modified compound in a consumer product, because one of ordinary skill in the art would reasonably have expected the elements of the consumer product and the OLED comprising the modified compound to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over by Thompson et al. US 2004/0197600 A1 (“Thompson”) in view of Lyu et al. US 2005/0142381 A1 (“Lyu”) and Ma, Biwu, et al. "Platinum Binuclear Complexes as Phosphorescent Dopants for Monochromatic and White Organic Light‐Emitting Diodes." Advanced Functional Materials 16.18 (2006): 2438-2446 (“B. Ma”) as applied to in claim 15 above, and further in view of Ma et al. US 8,367,850 B2 (“Ma”).
Regarding claims 17-19, Thompson in view of Lyu and B. Ma teaches the OLED comprising the modified compound as described above with respect to claim 15 at paragraphs 124 and 149. Thompson teaches the emissive layer may also comprise a host and does not limit the host to any particular structure (¶ [0037]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a host compound in the device of Thompson, because this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Thompson in view of Lyu and B. Ma fail to teach wherein the host is a triphenylene compound comprising benzo-fused thiophene or benzo-fused furan.
Ma teaches triphenylene containing benzo-fused thiophene containing compounds useful in organic light emitting devices, particularly as hosts in the emissive layer of such devices (abstract). Ma teaches benzo-fused thiophenes may offer improved charge balance, which may improve device performance in terms of lifetime, efficiency and low voltage (col. 7, lines 15-28). Ma additionally shows data that suggests that triphenylene containing benzothiophenes, particularly triphenylene containing dibenzothiophenes, are excellent host and enhancement layer materials for phosphorescent OLEDs (col. 77, lines 50-52 to col. 78, lines 20). Ma teaches examples of such compounds include those having the structure of Formula (III) 
    PNG
    media_image16.png
    61
    142
    media_image16.png
    Greyscale
(col. 2, lines 65-67 and col. 3, line 15), which contains a dibenzothiophene group. Ma teaches specific examples of Formula (III) including Compound 1’ 
    PNG
    media_image17.png
    156
    173
    media_image17.png
    Greyscale
(col. 16, lines 46-47 and col. 17, line 5).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a compound represented by Formula (III) as the host in the device of Thompson in view of Lyu and B. Ma, based on the teaching of Ma.  The motivation for doing so would have been to improve the device performance in terms of lifetime, efficiency, and low voltage, as taught by Ma.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose Compound 1’, because it would have been choosing a specific compound of Formula (III), which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the host compound in the emissive layer of the OLED of Thompson in view of Lyu and possessing the benefits taught by Ma.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by Formula (III) having the benefits taught by Ma in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.W./Examiner, Art Unit 1786                             

/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Ma, Biwu, et al. "Platinum Binuclear Complexes as Phosphorescent Dopants for Monochromatic and White Organic Light‐Emitting Diodes." Advanced Functional Materials 16.18 (2006): 2438-2446.